FILED
                             NOT FOR PUBLICATION                            JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GILDA IVON GUEVARA-MARTINEZ,                     No. 12-71695

               Petitioner,                       Agency No. A098-920-829

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Gilda Ivon Guevara-Martinez, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

her appeal from an immigration judge’s (“IJ”) decision denying her application for

asylum, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Rahimzadeh v. Holder, 613 F.3d
916, 920 (9th Cir. 2010), and review de novo claims of due process violations in

immigration proceedings, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We deny the petition for review.

       Guevara-Martinez testified she was the victim of an attempted rape which

she did not report to police. The record does not compel the conclusion that the

government of El Salvador was unable or unwilling to protect Guevara-Martinez.

See Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005); Rahimzadeh,
613 F.3d at 920-22 (discussing various means by which a petitioner may fill the

“gap in proof” left by the absence of a report to the police). Thus, her asylum

claim fails.

       Because Guevara-Martinez failed to establish eligibility for asylum, her

withholding of removal claim also fails. See Castro-Perez, 409 F.3d at1072.

       Substantial evidence supports the BIA’s denial of CAT relief because

Guevara-Martinez did not establish she will be tortured by the government of El

Salvador or with its consent or acquiescence. See Silaya v. Mukasey, 524 F.3d
1066, 1073 (9th Cir. 2008).




                                          2                                   12-71695
      Finally, we reject Guevara-Martinez’s contention that the IJ’s actions

precluded a full and fair hearing. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error for a petitioner to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           3                                   12-71695